Exhibit 10(c)

AMENDMENT 2007-1 TO THE

FIRST UNION CORPORATION

BENEFIT RESTORATION PLAN

(As Amended and Restated April 20, 1999)

WHEREAS, First Union Corporation (“First Union”) established the First Union
Corporation Benefit Restoration Plan (the “Plan”) for the benefit of certain of
its employees, effective as of December 31, 1993;

WHEREAS, by and through merger, Wachovia Corporation (the “Company”) is the
successor in interest to First Union and currently maintains the Plan;

WHEREAS, the Company now wishes to amend the Plan to (1) freeze future benefit
accruals under the Plan effective as of December 31, 2007 and (2) reflect form
of payment elections made by Plan participants on or before December 31, 2006
for benefits payable in 2007 and later years in accordance with certain
transition relief provided under Internal Revenue Service Notice 2005-1 and
subsequently issued guidance with respect to Section 409A of the Internal
Revenue Code of 1986, as amended;

WHEREAS, pursuant to Subsection 8.2 of the Plan, the Company may amend the Plan
at any time and for any reason by action of its Board of Directors;

WHEREAS, the amendment to freeze future benefit accruals will have prospective
effect only and will not to reduce any benefits accrued by Participants prior to
December 31, 2007, and therefore will not constitute a Plan Change (as defined
in the Plan).

NOW, THEREFORE, BE IT RESOLVED, that effective as of December 31, 2007,
Subsection 1.1 of the Plan is amended by adding the following new sentence at
the end of that section:

“By and through merger, Wachovia Corporation became the successor in interest to
the Company and all references herein to the “Company” shall mean Wachovia
Corporation.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 1.2 of the Plan is amended by adding the following new sentences at
the end of that section:

“Participants shall cease to accrue benefits under the Plan effective as of
December 31, 2007 and any Employee who is not an active or inactive Participant
on December 31, 2007 shall not be eligible to participate in the Plan.”



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 2.10 of the Plan is amended by deleting the name “First Union
Corporation” and substituting the name “Wachovia Corporation” in its place.

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 2.19 of the Plan is amended in its entirety to read as follows:

“2.19 “Pension Plan” means the Wachovia Corporation Pension Plan [Including Cash
Balance Plan], as amended from time to time, and any successor or replacement
plan.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Section II of the Plan is amended to add the following new Subsection 2.30:

“2.30 “Accrued Benefit” means the Participant’s Accrued Benefit under the
Pension Plan, determined on the assumption that the Participant had a
Termination of Employment on December 31, 2007 (or in the case of a Participant
who terminated employment on account of Disability, that the participant had a
Disability Retirement Date of December 31, 2007). For purposes of this
definition, the terms “Accrued Benefit”, “Termination of Employment” and
“Disability Retirement Date” shall have the same meaning as assigned to those
terms under the Pension Plan.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 3.1 of the Plan is amended by adding the following new sentences at
the end of that section:

“Notwithstanding any other provision of this Plan to the contrary, any Employee
who is not an active or inactive Participant on December 31, 2007 shall not be
eligible to participate in the Plan.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 4.1 of the Plan is amended in its entirety to read as follows:

“(b) Amount.

 

  (1) In General. Subject to paragraph (2) below, a Participant who is eligible
for a retirement benefit under Subsection 4.1(a) shall be entitled to a monthly
benefit equal to the difference between (A) and (B), where –

 

  (A) is the benefit the Participant would be entitled to receive under the
Pension Plan as of his or her Normal Retirement Date based on the Participant’s
Accrued Benefit on December 31, 2007, but calculated without regard to the
compensation limit in effect under Code section 401(a)(17) or the benefit limit
in effect under Code section 415; and

 

2



--------------------------------------------------------------------------------

  (B) is the benefit payable to the Participant under the Pension Plan as of his
or her Normal Retirement Date based on the Participant’s Accrued Benefit on
December 31, 2007.

 

  (2) Early Commencement. In the case of a Participant whose Benefit
Commencement Date precedes his or her Normal Retirement Date, the monthly
benefit determined under paragraph (1) shall be reduced for early commencement
in the same manner and amount as an early retirement benefit payable under the
Pension Plan.

 

  (3) Other Benefits. If a Participant is due a benefit under a plan listed on
Schedule A which is maintained by the Employer the benefit hereunder will be
decreased by the benefit provided under the plan listed on Schedule A.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 4.2(b) is amended in its entirety to read as follows:

 

  “(b) Amount. A disabled Participant who is eligible for a disability
retirement benefit under Subsection 4.2(a) shall be entitled to a monthly
retirement benefit equal to the difference between (1) and (2), where –

 

  (1) is the disability retirement benefit the Participant would be entitled to
receive under the Pension Plan at his or her Normal Retirement Date based on the
Participant’s Accrued Benefit on December 31, 2007, but calculated without
regard to the limits described in Subsection 4.1(b)(1)(A); and

 

  (2) is the disability benefit payable to the Participant under the Pension
Plan as of his or her Normal Retirement Date based on the Participant’s Accrued
Benefit on December 31, 2007.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 4.4(c) of the Plan is amended by deleting the last sentence thereof
and by substituting the following new sentences in its place:

“In accordance with its express discretionary authority under this Subsection
4.4(c), and pursuant to the transition relief provided under Internal Revenue
Service Notice 2005-1 and subsequently issued guidance with respect to
Section 409A of the Code, the Plan Administrator has permitted certain
Participants to elect the form of payment for their Plan benefits that are
subject to Section 409A of the Code. The form of payment elections made by such
Participants and which have been approved by the Plan Administrator are
specified in Schedule B of this Plan.”

 

3



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 4.5(b)(2) is amended in its entirety to read as follows:

 

  “(2) Amount. A Participant who is eligible pursuant to (1) above shall be paid
the Lump Sum Actuarial Equivalent of the normal retirement benefit payable
pursuant to Subsection 4.1(b). The Lump Sum Actuarial Equivalent shall be
computed as of the date of the Plan Termination or the Plan Change, as
applicable.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 4.5(c)(2) is amended in its entirety to read as follows:

 

  “(2) Amount. A Participant who is eligible pursuant to (1) above shall be paid
the Lump Sum Actuarial Equivalent of the early retirement benefit payable
pursuant to Subsection 4.1(c). The Lump Sum Actuarial Equivalent shall be
computed as of the date of the Plan Termination or the Plan Change, as
applicable.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 4.5(h)(2) is amended in its entirety to read as follows:

 

  “(2) Amount. A Participant who is eligible pursuant to (1) above shall be paid
the Lump Sum Actuarial Equivalent of the disability retirement benefit payable
pursuant to Subsection 4.2(b).”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Section IV is amended to add the following new Subsection 4.7:

 

  “4.7 Cessation of Accruals. Service performed by a Participant after
December 31, 2007 shall not be taken into account in determining a Participant’s
accrued benefit under the Plan. However, to the extent provided in this Section
IV, such Service shall be taken into account for purposes of determining
eligibility to receive a benefit or to determine the amount by which a
Participant’s benefit will be actuarially reduced for early payment.”

 

4



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Subsection 5.2 is amended in its entirety to read as follows:

 

  “5.2 Amount.

 

  (a) Active Employees. The benefit payable to an eligible Beneficiary under
Subsection 5.1(a) shall be a lump sum benefit payment that is the Actuarial
Equivalent of the monthly benefit accrued by the Participant under Subsection
4.1, reduced in the same manner and amount as preretirement death benefits under
the Pension plan if the date of the Participant’s death precedes his or her
Normal Retirement Date.

 

  (b) Former Employees. The monthly payments to an eligible surviving spouse
under Subsection 5.1(b) shall equal the amount that would have been payable,
based on the benefit accrued by the Participant under Subsection 4.1, as a
survivor annuity under the form of payment described in subsection 4.4(b) if –

 

  (1) in the case of a Participant who dies after attaining his Earliest
Retirement Age, the Participant had retired with an immediate benefit under
subsection 4.4(b) on the day before his death.

 

  (2) in the case of a Participant who dies on or before attaining his Earliest
Retirement Age, the Participant had terminated employment on the date of death
(if employment had not yet terminated), survived to the Earliest Retirement Age,
retired with an immediate benefit under subsection 4.4(b) at the Earliest
Retirement Age, and died on the day after the day on which he would have
attained the Earliest Retirement Age.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2007,
Schedule B of the Plan is amended by adding the following new section at the end
of that schedule:

B. Elections Made on or Before December 31, 2006 for Benefits Payable in 2007 or
Later Years

 

Participant

 

Payment Form Elected

[Names Redacted]

  Lump Sum

 

5



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT FURTHER RESOLVED, that the appropriate officers of the
Company are hereby authorized to make such further amendments to the Plan to
meet the requirements of Section 409A of the Code and to facilitate Plan
administration in accordance with Section 409A of the Code.

IN WITNESS WHEREOF, WACHOVIA CORPORATION has caused this Plan Amendment to be
executed on its behalf by its duly-authorized officer on this 19th day of
December, 2007.

 

WACHOVIA CORPORATION

By:

 

/s/ Shannon W. McFayden

Its:

  Senior Executive Vice President and Director of Human Resources and Corporate
Relations

 

6